Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 24 October 1813
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



My dear Daughter
Quincy October 24th 1813

I have had Such repeated melancholy tidings to communicate to you, Since your absence, and your own Bosom has been so often wounded, that I have felt loth to take up my pen to address you, upon an event which has plunged me in Greif, in which I know you cannot fail to participate.
you knew—you loved, and you valued the dear departed Child whom I mourn. She is gone I trust to reap the Reward of a virtuous Life—Her Brother to whom She was very dear—will keenly feel this new affliction—for himself and his Parents. Her Son, her absent Son—“I Shall never see my dear William again,” were Some of her last words—
May he never forget her advice her admonitions, her hours of anxious Solicitude for him
I have written to him and to my Son, by various ways a circumstantial account of this melancholy event, upon which perhaps I am too apt to dwell. Religion teaches me, Silence and Submission. this can assuage, but can never Suppress the Deep drawn Sigh, which recollection for ever brings up, and which will endure, untill recollection and Life are extinguishd together.
She has left me the Dear Caroline to Supply her place, in my affections, and She is worthy of the tenderest I can bestow—Her Father deeply wounded, has remaind with us Since the Death of his Dear partner. we Shall Soon lose him, as he will go to Congress from hence—
I have been So long without Letters that I am very impatient to hear from you, and regreet the necessity you are under of passing one other winter in that cold climate
your Sons are well, and always longing for your return. they are So grown, that they will make you feel old—
I had a Letter from new orleans from your Brother dated in july. he was well and wrote to inquire after you, and to know the certainty of a marriage which he had learnd from a News paper—
I have not heard from Adelaide for these two Months. She remains unmarried I beleive.
I cannot close my Letter without informing you that my good cousin Betsy Smith, was last week led to the Hymeneal Alter, by mr Hull of Boston, a respectable widdower near her own Age, with agreable prospects in Life at which I Sincerely rejoice—and miss Susan Storer is next week to be married to the Rev’d mr Eaton, an Episcopal Pastor of the north Church in Boston—
Mrs Bailey has a Daughter. Harriot welch remains Single as well as Harriot & Mary Otis. they go this winter to Washington
judge Adams has a Son about 4 Months old by the Name of Isaac Hull—
our Naval Heroes increase So fast, that we are at a loss for honours to bestow.
Perry deserves a Ship of the Line—but I must not write politicks—I hope my Son gets the Papers—at this time they would comfort him, for victory has crowned our Arms by Sea and Land
My Love to my Grandsons & Daughter—May I live to see them once more in their native Country
ever yours—
A A